Case 2:20-cv-11541-TGB-APP ECF No. 7 filed 07/22/20   PageID.22   Page 1 of 6




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


DENNIS CARTER,                                  20-CV-11541-TGB

                  Plaintiff,

                                         ORDER DISMISSING ACTION
      vs.

SGT. J. KENDRICK, ET AL.,

                  Defendant.



             ORDER SUMMARILY DISMISSING CASE
     Dennis Carter, a pretrial detainee incarcerated at the Oakland

County Jail, has filed a pro se complaint pursuant to 28 U.S.C. § 1983.

The Court granted Plaintiff’s application to proceed in forma pauperis,

and he is proceeding without prepayment of the filing fee in this action

under 28 U.S.C. § 1915(a)(1). After careful consideration of the complaint,

the court summarily dismisses the case.
                               I. Background

     According to the Oakland County Jail website, Plaintiff was booked

into jail on July 5, 2018. And according to the Oakland Circuit Court
docket sheet, Plaintiff is being held as a pretrial detainee on charges of
                                     1
Case 2:20-cv-11541-TGB-APP ECF No. 7 filed 07/22/20   PageID.23   Page 2 of 6




burglary and attempted armed robbery, stemming from an incident

occurring on June 18, 2018. People v. Carter, Oakland Circuit Court Nos.

2018-268158 and 2018-268159.

     The     threadbare    complaint      contains    fragmentary    factual

allegations. Plaintiff asserts that on August 5, 2019, while he was

confined in the Oakland County Jail, Defendant Sgt. J. Kendrick of the

Oakland County Sheriff’s Department issued Plaintiff a citation for

larceny.    Plaintiff claims that the citation was based on false

information, that Kendrick falsely stated on the citation that “[Plaintiff]

was on the bench [and] took glasses.” ECF No. 1, Page.ID.3. Plaintiff
asserts that the false citation violated his Fourth, Fifth, and Fourteenth

Amendment rights to be free from unreasonable seizure because the

citation was issued without probable cause. Id. For damages, Plaintiff
claims only that Defendant’s action “caused mental anguish, defamation

and cruel and unusual punishment.” Id.

                               II. Standard

     Civil complaints filed by a pro se prisoner are subject to the

screening requirements of 28 U.S.C. § 1915(e)(2). Brown v. Bargery, 207

F.3d 863, 866 (6th Cir. 2000). Section 1915(e)(2) requires district courts
to screen and to dismiss complaints that are frivolous, fail to state a claim

upon which relief can be granted, or that seek monetary relief from a

defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2);
                                      2
Case 2:20-cv-11541-TGB-APP ECF No. 7 filed 07/22/20   PageID.24   Page 3 of 6




McGore v. Wigglesworth, 114 F.3d 601, 604 (6th Cir. 1997). A complaint

is frivolous and subject to sua sponte dismissal under § 1915(e) if it lacks

an arguable basis in either law or fact. Neitzke v. Williams, 490 U.S. 319,

325 (1989).

     A pro se civil rights complaint is to be construed liberally. Haines v.

Kerner, 404 U.S. 519, 520-21 (1972). Nonetheless, Federal Rule of Civil

Procedure 8(a) requires that a complaint set forth “a short and plain

statement of the claim showing that the pleader is entitled to relief,” as

well as “a demand for the relief sought.” Fed. R. Civ. P. 8(a)(2), (3). The

purpose of this rule is to “give the defendant fair notice of what the claim
is and the grounds upon which it rests.” Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 555 (2007) (citation omitted). While this notice pleading

standard does not require “detailed” factual allegations, it does require
more than the bare assertion of legal principles or conclusions. Twombly,

550 U.S. at 555. Rule 8 “demands more than an unadorned, the

defendant-unlawfully-harmed me accusation.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009). “A pleading that offers ‘labels and conclusions’ or ‘a

formulaic recitation of the elements of a cause of action will not do.’” Id.

(quoting Twombly, 550 U.S. at 555). “Nor does a complaint suffice if it
tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Id.

(quoting Twombly, 550 U.S. at 557). “Factual allegations must be enough

to raise a right to relief above the speculative level on the assumption
                                     3
Case 2:20-cv-11541-TGB-APP ECF No. 7 filed 07/22/20   PageID.25   Page 4 of 6




that all the allegations in the complaint are true (even if doubtful in

fact).” Twombly, 550 U.S. at 555-56 (citations and footnote omitted).

                             III. Discussion

     As best as the Court can determine, Plaintiff claims that Defendant

Kendrick lacked probable cause to issue him a misdemeanor citation for

an alleged larceny occurring on August 5, 2019. Plaintiff was booked into

jail on July 5, 2018. Plaintiff does not explicitly assert where the incident

giving rise to the citation occurred, but the complaint suggests the

incident occurred at the jail by stating, “Dennis Carter, Plaintiff, was

confined in the Oakland County Jail.” ECF No. 1, Page.ID.1.
     In Bell v. Wolfish, 441 U.S. 520 (1979), the Supreme Court

questioned whether a person who is confined as a pretrial detainee or

convicted person is entitled to the protections of the Fourth Amendment.
Id. at 556-57; see also Aldini v. Johnson, 609 F.3d 858, 864 (6th Cir. 2010)

(recognizing that the Fourth Amendment typically protects free citizens,

the Eighth Amendment is the primary protection for convicted persons,

and the Fourteenth Amendment protects pretrial detainees). The only

facts alleged by Plaintiff, that the officer issued a citation without

probable cause, are the kinds of facts that speak to rights under the
Fourth Amendment, which prohibits any seizures or searches unless

there is probable cause. Plaintiff does not attempt to state an Eighth

Amendment claim, nor does he assert facts indicating how he was denied
                                      4
Case 2:20-cv-11541-TGB-APP ECF No. 7 filed 07/22/20   PageID.26   Page 5 of 6




due process. Accordingly, Plaintiff fails to state a claim that any of his

constitutional rights were violated by virtue of the issuance of a larceny

citation without probable cause. Moreover, it is unclear whether

Plaintiff’s citation is a criminal citation or an internal jail behavioral

citation, but if it is the latter, Plaintiff presumably should have been

afforded the opportunity to challenge or grieve the citation, and utilize

the administrative process to test the validity of its factual basis.

     Plaintiff additionally fails to assert that he was deprived of his

liberty as a result of the citation, nor does he allege any other form of

compensable injury. At most, Plaintiff seems to claim some form of
mental or emotional injury as a result of the incident. Title 42 U.S.C. §

1997e(e), however, precludes any claim by a prisoner “for mental or

emotional injury suffered while in custody without a prior showing of
physical injury.” The Sixth Circuit repeatedly has held that claims for

monetary relief based on mental or emotional injury are precluded by §

1997e(e) absent a showing of physical injury. See, e.g., Jackson v.

Herrington, 393 F. App’x 348, 354 (6th Cir. 2010); Harden-Bey v. Rutter,

524 F.3d 789, 795 (6th Cir. 2008). Accordingly, Plaintiff has failed to state

a claim for the additional reason that he has not asserted facts indicating
a compensable injury.

     Plaintiff’s threadbare complaint simply fails to contain sufficient

factual allegations for the Court to determine that he states any claim for
                                      5
Case 2:20-cv-11541-TGB-APP ECF No. 7 filed 07/22/20   PageID.27   Page 6 of 6




relief under § 1983. Allen v. NCL Am. LLC, 741 F. App’x. 292, 2018 WL

3359206, at *4 (6th Cir. 2018) (A complaint “alleg[ing] a paucity of facts

and a plethora of conclusory allegations and legal conclusions

masquerading as allegations of fact” fails to state a claim upon which

relief can be granted.).

                            IV. Conclusion

     Having conducted the review required by the Prison Litigation

Reform Act, the Court determines that Plaintiff’s action will be dismissed

without prejudice pursuant to 28 U.S.C. § 1915A(b) and 42 U.S.C. §

1997e(c).
     The Court must next decide whether an appeal of this action would

be in good faith within the meaning of 28 U.S.C. § 1915(a)(3). See McGore

v. Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997). For the same reasons
that the Court dismisses the action, the Court discerns no good-faith

basis for an appeal.

     SO ORDERED.


Dated: July 22, 2020        s/Terrence G. Berg
                            TERRENCE G. BERG
                            UNITED STATES DISTRICT JUDGE




                                    6
